Name: Commission Regulation (EC) No 2079/2001 of 24 October 2001 correcting Regulation (EC) No 1889/2001 on the issue of import licences for rice against applications submitted during the first 10 working days of September 2001 pursuant to Regulation (EC) No 327/98
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R2079Commission Regulation (EC) No 2079/2001 of 24 October 2001 correcting Regulation (EC) No 1889/2001 on the issue of import licences for rice against applications submitted during the first 10 working days of September 2001 pursuant to Regulation (EC) No 327/98 Official Journal L 281 , 25/10/2001 P. 0021 - 0022Commission Regulation (EC) No 2079/2001of 24 October 2001correcting Regulation (EC) No 1889/2001 on the issue of import licences for rice against applications submitted during the first 10 working days of September 2001 pursuant to Regulation (EC) No 327/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice(1), as amended by Regulation (EC) No 648/98(2), and in particular Article 5(2) thereof,Whereas:Verification revealed an error in the Annex to Commission Regulation (EC) No 1889/2001(3). That Regulation should therefore be corrected retroactively. The correction is in line with the applications actually submitted for the October tranche,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1889/2001 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 25 October 2001.It shall apply from 28 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 37, 11.2.1998, p. 5.(2) OJ L 88, 24.3.1998, p. 3.(3) OJ L 260, 28.9.2001, p. 12.ANNEXReduction percentages to be applied to quantities applied for under the tranche for September 2001 and quantities available for the following tranche:(a) quantity referred to in Article 2: semi-milled and wholly-milled rice falling within CN code 1006 30>TABLE>(b) quantity referred to in Article 2: husked rice falling within CN code 1006 20>TABLE>